FILE COPY


                     THE SUPREME COURT OF TEXAS
                     Post Office Box 12248
                     Austin, Texas 78711
                                                                          (512) 463-1312




                                    Friday, June 17, 2022

Mr. Paul Robert Hornung                        Mr. Domingo Alberto Garcia
Domingo A Garcia PC                            Law Office of Domingo Garcia P.C
1111 W Mockingbird Ln Ste 1200                 1111 W Mockingbird Ln Ste 1200
Dallas, TX 75247-5012                          Dallas, TX 75247-5012
* DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

Justice N. Terry Adams Jr.
The Law Office of Terry Adams
6400 Taggart Street
Houston, TX 77007
* DELIVERED VIA E-MAIL *

RE:     Case Number: 21-0197
        Court of Appeals Number: 05-19-00439-CV
        Trial Court Number: DC-19-02097

Style: WEEKLEY HOMES, LLC
       v.
       JOHN PANIAGUA; AND HERMELINDA MARAVILLA CORONA, JOSE
       CAMERINO MARAVILLA, SR., AND MARGARITA MARAVILLA,
       INDIVIDUALLY, AS PERSONAL REPRESENTATIVES OF THE ESTATE OF JOSE
       CAMERINO MARAVILLA, DECEASED, AND AS NEXT FRIEND OF S.L.M.S.,
       E.H., L.A.S., AND J.J.M., MINORS

Dear Counsel:

        Today the Supreme Court of Texas issued a per curiam opinion and judgment in the
above-referenced cause. You may obtain a copy of the opinion and judgment through Case
Search on our Court’s webpage at: http://www.txcourts.gov/supreme.aspx. On the Case Search
page simply enter the case number and push the Search button to find the docket page for your
case.
                                                  Sincerely,


                                                  Blake A. Hawthorne, Clerk

                                                  by Claudia Jenks, Chief Deputy Clerk
                                                                    FILE COPY


                 THE SUPREME COURT OF TEXAS
                 Post Office Box 12248
                 Austin, Texas 78711
                                                            (512) 463-1312




cc:   District Clerk Dallas County (DELIVERED VIA E-MAIL)
      Ms. Lisa Matz (DELIVERED VIA E-MAIL)
      Mr. Michael Alan Logan (DELIVERED VIA E-MAIL)